—Judgment, Supreme Court, New York County (Charles J. Tejada, J.), rendered March 31, 1992, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4XA to 9 years, unanimously affirmed.
The trial court properly denied defendant’s request for the officer’s daily activity report for the day following the arrest of defendant since it did not relate to the subject matter of his testimony (see, People v Watkins, 157 AD2d 301, 313-314).
Defendant’s contention that evidence of the buy and bust procedure was improperly introduced is without merit. The People properly introduced such evidence to rebut defendant’s argument that it was poorly executed (see, People v Kelsey, 194 AD2d 248, 252). Concur—Ellerin, J. P., Ross, Nardelli and Williams, JJ.